Citation Nr: 0119283	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3. Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army in the 
service of the U.S. Armed Forces in the Far East (USAFFE).  
The service department certified that he had pre-war service 
from October 17 to December 7, 1941; beleagured status from 
December 8, 1941 to May 5, 1942; missing status from May 6 to 
May 10, 1942; prisoner of war (POW) status from May 11 to 
December 31, 1942; no casualty status from January 1, 1943 to 
July 4, 1945; and Regular Philippine Army service from July 5 
to December 31, 1945.  He died in November 1996; the 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Manila Regional Office (RO) which denied claims of 
entitlement to service connection for the cause of the 
veteran's death, accrued benefits, and nonservice-connected 
death pension benfits. 


FINDINGS OF FACT

1.  The veteran died in November 1996 due to pulmonary 
tuberculosis.  

2.  At the time of his death, he had no service-connected 
disability and no claim pending for any benefits administered 
by VA.

3.  The appellant did not file a claim for accrued benefits 
within one year of the veteran's death; he was not rated 
totally disabled at any time prior to his death.

CONCLUSIONS OF LAW

1.  The appellant is ineligible for VA nonservice-connected 
death pension benefits. 38 U.S.C.A. § 107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2000).

2.  Her claim for entitlement to accrued benefits is without 
legal merit. 38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.1000 (2000); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service department certified that the veteran served with 
the USAFFE and had pre-war service from October 17 to 
December 7, 1941; beleagured status from December 8, 1941 to 
May 5, 1942; missing status from May 6 to May 10, 1942; 
prisoner of war (POW) status from May 11 to December 31, 
1942; no casualty status from January 1, 1943 to July 4, 
1945; and Regular Philippine Army service from July 5 to 
December 31, 1945.  He died in November 1996 of pulmonary 
tuberculosis; the appellant is his surviving spouse.  

By application in September 1999, the appellant filed for VA 
nonservice-connected death benefits, which were denied by the 
RO in September 1999.  In November 1999, she filed a notice 
of disagreement (NOD) with the decision by the RO and, at 
that time, expanded her claim for benefits to include 
service-connected DIC benefits.  

In December 1999, a statement of the case (SOC) was issued by 
the RO explaining the pertinent laws regarding nonservice-
connected death pension benefits.

In January 2000, the RO issued a letter denying her claim of 
service connection for cause of the veteran's death.

In January 2000, she perfected her appeal for a claim of 
nonservice-connected death pension benefits, wherein she 
brought up the issue of accrued benefits on account of the 
veteran's death.  In response, in March 2000, an SOC was 
issued by the RO explaining the denial of her claim of 
accrued benefits, namely that because the veteran had no 
service-connected disability nor claim related thereto 
pending during his lifetime, there were no accrued benefits 
payable on account of his death.  In June 2000, she filed a 
substantive appeal as to her claim for accrued benefits.  

In January 2001, the RO sent her a letter explaining the 
impact of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), on the appeals 
process.  

In March 2001, a supplemental statement of the case (SSOC) 
was issued explaining that the appellant had no legal 
entitlement to VA nonservice-connected death pension benefits 
after the service department certified that the veteran 
served with the USAFFE.   

In March 2001, the RO denied service connection for cause of 
death.  Following receipt of her NOD, the RO issued a SOC as 
to the matter of her claim of service connection for the 
cause of the veteran's death.

Veterans Claims Assistance Act of 2000 

In November 2000, VCAA became law, substantially modifying 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  VCAA 
establishes very specific requirements for giving notice to 
claimants of required information and evidence (see VCAA, 
§ 3(a) (to be codified at 38 U.S.C. § 5103-5103A)).  After 
receiving an application for benefits, VA is required to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO substantially 
complied with these requirements as to the claim of 
nonservice-connected death pension benefits and accrued 
benefits.  A significant body of evidence has evolved, and 
the RO's SOCs, SSOC, and letter dated January 2001, clarified 
what evidence would be required to establish entitlement to 
accrued benefits and nonservice-connected death pension 
benefits. 

Therefore, regarding the claims of nonservice-connected death 
benefits and accrued benefits, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record, and that a remand on the issues being 
finally adjudicated would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  However, as indicated below, a remand is in 
order regarding her claim of service connection for the cause 
of the veteran's death.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000).

Entitlement to nonservice-connected death pension benefits

The veteran, a resident of the Philippines, served with the 
USAFFE and the Regular Philippine Army.  National Personnel 
Records Center (NPRC) records verify his service, as above; 
he had no additional service after December 1945.  His 
surviving spouse seeks VA nonservice-connected death pension 
benefits.

The pertinent law and regulations authorize the payment of 
death pension benefits to the surviving spouse of a veteran 
of a period of war who met the requisite service 
requirements.  38 U.S.C.A. § 1541 (West 1991).  Those 
requirement include that active military, naval or air 
service for 90 days or more during a period of war. 
38 U.S.C.A. § 1521(j) (West 1991).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain specified benefits, 
which do not include nonservice-connected death pension 
benefits pursuant to Title 38, Chapter 15 of the U.S. Code. 
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8.

For the purpose of establishing entitlement to pension, 
compensation, DIC, or burial benefits, the VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) ninety days creditable service 
based on records from the service department such as 
hospitalization for 90 days for a line of duty disability.  
38 C.F.R. § 3.203(b).  When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements discussed above, the VA shall request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).

In this case, none of the material submitted by and on behalf 
of the appellant is sufficient to prove qualifying service on 
the part of her husband.  VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, service department findings are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces. Id.; see also Dacoron v. Brown, 4 Vet. App. 
115, 120 (1993).

Here, the veteran's recognized service, as verified by the 
NPRC, is that he had pre-war service from October 17 to 
December 7, 1941; beleagured status from December 8, 1941 to 
May 5, 1942; missing status from May 6 to May 10, 1942; POW 
status from May 11 to December 31, 1942; no casualty status 
from January 1, 1943 to July 4, 1945; and Regular Philippine 
Army service from July 5 to December 31, 1945.  
Determinations by the service department as to the period of 
the veteran's service is binding on VA.  See Duro, supra.  

As discussed above, by operation of law, service prior to 
July 1, 1946, is ineligible for nonservice-connected death 
pension benefits.  38 U.S.C.A. § 107(a).  In this instance, 
the record unequivocally shows that the entirety of the 
veteran's service was before July 1, 1946.  The veteran's 
period of service does not qualify him for VA nonservice-
connected pension benefits.  Id.  As such, the appellant's 
claim of entitlement to VA nonservice-connected death pension 
benefits is denied due to lack of entitlement under the law. 
Id.; 38 U.S.C.A. § 1541(a).


Entitlement to accrued benefits

Under 38 U.S.C.A. § 5101(a) (West 1991), a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual.

Under 38 U.S.C.A. § 5121(a) (West 1991 & Supp. 2000), accrued 
benefits are periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years.  See 38 C.F.R. 3.1000(a) (2000).  Applications for 
accrued benefits must be filed within one year after the date 
of the veteran's death. 38 U.S.C.A. § 5121; 38 C.F.R. 
3.1000(c) (2000).

Construing the provisions of 38 U.S.C.A. §§ 5121 and 5101(a), 
the U.S. Court of Appeals for the Federal Circuit concluded 
that for a surviving spouse to be entitled to accrued 
benefits, a veteran must have had a claim pending at the time 
of his death for such benefits or else be entitled to them 
under an existing rating or decision.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  It was noted there that 
this conclusion comported with the decision in Zevalkink v. 
Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  Jones at 1300.  

In this case, the claims file is devoid of any evidence that 
the veteran had a claim pending for any VA benefit at the 
time of his death, including a claim of service connection 
for pulmonary tuberculosis.  Additionally, the appellant 
filed her claim more than one year following the veteran's 
death.  Accordingly, there is no legal basis to the 
appellant's claim for payment of accrued benefits.  As the 
law, and not the evidence, is dispositive in this case, 
entitlement to payment of accrued benefits is denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to VA nonservice-connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.


REMAND

In March 2001, the appellant argued that service connection 
for the cause of the veteran's death is warranted because he 
was a former POW.  Therewith, she also submitted a medical 
statement signed by the his treating physician and an 
authorization to release her husband's medical records 
potentially held by his treating physician.  The physician 
stated that the onset of the veteran's pulmonary tuberculosis 
was not clear and that he could not say whether it was 
related to military service.  Even so, the record does not 
reflect that the RO sent a letter to the treating physician 
requesting copies of his medical records.  While there is an 
opinion that from the physician in the record which is less 
than conclusive, a remand is in order under VCAA to make a 
request for any medical records, if any, held by the treating 
physician.  

Accordingly, this case is REMANDED for completion of the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  

2.  The RO should also request from the 
veteran's treating physician copies of 
any medical or treatment records 
concerning medical care furnished him 
during his lifetime.  Given that the 
physician has provided his opinion as to 
the cause of death, solicitation of 
another opinion from him is unnecessary.  
However, if the RO finds additional 
medical records that raise additional 
questions regarding the cause of the 
veteran's death, then an additional, 
clarifying medical opinion from a VA 
physician (having access to the complete 
claims file) may be necessary in 
compliance with VCAA.

If the benefit remaining on appeal is denied, the RO should 
issue a SSOC to her and afforded her an opportunity to 
respond.  Then the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 



